By the Court, Brady, J.
The respondent claimed from the appellants the sum of $150 for three months’ services rendered under and by virtue of a contract made with them at the rate of $600 per year. The agreement was by parol, and was for a year’s service, namely, from August, 1857, to August, 1858. The respondent remained in the service of the appellants until the 26th of October, 1857, when he was discharged by them. It appears, from the respondent’s statement, that the agreement was made one week preceding the 1st of August, 1857, but that it was *118to continue irom August, 1857, to August, 1858, and it follows that it was an agreement which, by its terms, was not to be performed within one year from the making thereof, and is void. Wilson v. Martin, 1 Denio, 602; Broadwell v. Getman, 2 Denio, 87; Lockwood v. Barnes, 3 Hill, 128. But the appellants, having derived a benefit by a part performance, must pay for what they have received. Lockwood v. Barnes, supra; King v. Brown, 2 Hill, 485. And, having agreed as to the amount or rate of compensation, in the absence of proof as to the value of the services rendered, the agreement should be regarded as the measure of damages. See King v. Brown, supra. The respondent was paid up to the 1st of October, 1857, but remained until the 26th of that month. On the principles herein stated, he was only entitled to recover for twenty-six days service, at the rate of $600 a year, which amounted to $42.12. The judgment must therefore be reduced to, and affirmed for, that sum, and reversed as to the excess.
Ordered accordingly.